DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 17 February 2021.
Claims 1, 11, 14, 16, and 17 have been amended.
Claim 22 has been cancelled.
Claim 23 has been added.
Claims 1-3, 5-12, 14-21, and 23 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 February 2021 was filed after the mailing date of the final office action on 24 November 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 

Response to Arguments
Applicant's arguments filed 17 February 2021 with respect to the 101 rejections have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on pages 11 and 12 of their response, “As stated in the 2019 Guidelines, when performing step 2A of the patent-eligibility guidelines, the Office is required to determine whether the claims are directed to one of the groups enumerated in the 2019 Guidelines. 2019 Guidelines, p. 9. The groupings include (1) mathematical concepts, (2) certain methods of organizing human activity, and (3) mental processes. Id., pp. 9-11. Here, the claims cannot be fairly said to fall into one of these groupings. For example, no mathematical concepts are recited or claimed. Second, the claims recite the generation and use of various data types, such as data indicating a transaction summary and data indicating performance of an action (e.g., scanning of an identification tag, setting a data rate to be used by the smart utility meter, setting a signal strength to be used by the smart utility meter, or setting a communication protocol to be used by the smart utility meter). As such, the claims go far beyond mental processes or human-based methods of organizing human 
The Applicant continues on pages 12 and 13 of their response, “Additionally, even assuming arguendo that the Office could satisfy the first prong of the “abstract idea” analysis, under the second prong, the claims are integrated into a practical application and are therefore not directed to an abstract idea. For example, the claims recite novel functionality to allow for generation of data needed to generate 
The Applicant continues on page 14 of their response, “Similar to the claims under consideration in Bascom, even if arguendo all of the features that the currently pending claims recite are “known” or “conventional,” the claims at issue are still patent eligible because the claims recite a “non-conventional and nongeneric arrangement” of those features and so recite an “inventive concept” and “specific technical solution.” Specifically, the claims at issue can correlate a level of computing and communications hardware with a level of service need in a way 
The Applicant continues on pages 15 and 16 of their response, “In this case, the Office has not established that Applicant’s claim elements constitute “well-understood, routine, conventional activities” as required by the April 2018 Memo. Instead, the Office merely simplifies the claims to a method of organizing human activity, does not consider the other features recited in the claims that fall fairly outside that narrow generalization, and states that processors are generic computer elements. Office Action, pp. 3 and 4. In total, the Office does not provide a citation to the specification that demonstrates the well-understood, routine, and conventional nature of the additional element(s). Nor does the Office provide a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional elements. Nor does the Office state that it is taking official notice of the well-understood, routine, conventional nature of the additional elements. Consequently, Applicant respectfully submits that the Office 

Applicant’s arguments with respect to claim 1 with regards to the actions performed have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to claim 11 with regards to performing an installation location determination have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 17 February 2021 with respect to a cross reference index recited in claim 16 have been fully considered but they are not persuasive.

With respect to claim 16, the Applicant argues on page 27 of their response, “Application submits that Stoker fails to teach or suggest at least “wherein the master node comprises a cross-reference based distributed ledger including an index of cross-reference entries to multiple other distributed ledgers stored by at least one of the three hierarchal levels,” as recited in amended claim 16.” The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art of record and the broadest reasonable interpretation of the claims. It is noted that Stoker states in paragraph 189, “The block chain 920 is formed by at least one block 951, 953, 955, preferably by a plurality of interconnected blocks 951, 953, 955. The first block 951 may also be called genesis block 951. As can be seen, a block 953, 955 (except for the first block 951) refers to each previous block 951, 953. A new block can be created by a computationally intensive process (for example, so called "mining" or through another appropriate process, such as voting) and will be particularly provided to all participants of the peer-to-peer network. In a further embodiment a (centrally controlled) master node or a set of master nodes may be configured to create new blocks and/or validating transactions. All other nodes can be validation nodes only.” As shown here, Stoker has disclosed a master node which creates blocks on the chain and validates transactions done by other nodes. Stoker continues in paragraph 190, “The present block chain 920 is particularly adapted to receive messages, such as messages comprising instruction data set(s), test results, switching protocols and/or registering data, authentication result(s), etc., from a peer-to-peer module . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving a first transmission from a broker node; determining that the first transmission indicates a first update, that includes an activity instruction for a smart meter, to a distributed ledger associated with the smart utility meter; performing an action based on the activity instruction which includes meter configuration data; and sending, to the broker node, a second transmission indicating performance of the action by the smart utility meter, the second transmission causing the broker node to perform a second update to the distributed ledger.
The limitations of determining that the first transmission indicates a first update, that includes an activity instruction for a smart meter, to a distributed ledger associated with the smart utility meter; performing an action based on the activity instruction which includes meter configuration data; and sending, to the broker node, a second transmission indicating performance of the action by the smart utility meter, the second transmission causing the broker node to perform a second update to the distributed ledger, as drafted, is a process that under the broadest reasonable interpretation, covers performance of commercial interactions 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of or applying the abstract idea with a particular machine.  The claims do not recite a transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea to a particular technological environment.  Instead, the claim recites the use of generic computer elements (smart utility meter) as tools to carry out the abstract idea.  In addition, the claims merely narrow the field of use by referring to a smart utility meter and defining the storage system as a distributed ledger, as well as describing the settings performed by a meter.  Finally, the claims recite additional elements including 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using smart meter to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the claims recite elements that are deemed well-understood, routine, and conventional.  In particular, the claim elements of transmitting and receiving messages is deemed well-understood, routine, and conventional, (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).”  In addition, storing information in a ledger (log) is deemed well-understood, routine, and conventional, (MPEP 2106.05(d), “Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 
The dependent claims 2-3, 5-10, and 21, taken individually and as an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or significantly more than the abstract idea.  In particular, the claims further recite updating ledgers with the transmissions and activities, which is deemed extrasolution activity that does not integrate the abstract idea into a practical application; and is deemed well-understood, routine, and conventional, (MPEP 2106.05(d), “Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);” and “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.”) (claim 2).  In addition, the claims further recite the contents of the message (the content of the instructions), which is merely a narrowing of the field of use and thus does not integrate the abstract idea into a practical application (claim 3).  In addition, the claims further recite the content of the message (instructions to transfer funds), which is merely a narrowing of the field of use and thus does not integrate the abstract idea into a practical application (claim 5).  In addition, the claims further recite determining if a user has a balance to cover a quantity of a service, and if so conducting the transaction and debiting 

Claims 11-12, 14-15, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) performing an action; determining a result of the action that includes scanning an identification tag of a meter and performing a validation of the tag; generating a transaction summary including the result; and sending, to a broker node, a transmission including the transaction summary and indicating performance of the action, the transmission causing the broker node to perform an update to a distributed ledger.
The limitations of performing an action; determining a result of the action of scanning an identification tag of a meter and performing a validation of the tag; generating a transaction summary including the result; and sending a transmission including the transaction summary and indicating performance of the action, as drafted, under the broadest reasonable interpretation, covers the performance of commercial interactions (managing sales activities), with generic computer elements as tools used to carry out the process.  In particular, the generic computer elements, “processor and memory,” and “identification tag,” are deemed generic computer elements, and are merely recited as tools to carry out the claimed invention.  Additionally, performing an action, determining a result of the action, generating a transaction summary including the result, and informing a service provider of the action in view of the transaction, is deemed analogous to a user conducting a service transaction, consuming the service, and informing the provider of the consumption, which is a commercial interaction. Thus the claim 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of or applying the abstract idea with a particular machine.  The claims do not recite a transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea to a particular technological environment.  Instead, the claim recites the use of generic computer elements (processor, memory) as tools to carry out the abstract idea.  In addition, the claims merely narrow the field of use by referring to a smart utility meter performing the actions, and defining the storage system as a distributed ledger.  Finally, the claims recite additional elements including sending a second transmission, and storing information in a network, which are deemed extrasolution activity.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the claims recite elements that are deemed well-understood, routine, and conventional.  In particular, the claim 
The dependent claims 12, 14-15, and 23, taken individually and as an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or significantly more than the abstract idea.  In particular, the claims further recite receiving a transmission from the broker node, determining that the transmission indicates an update to the distributed ledger which includes an activity instruction, and updating an instance of a portion of the distributed ledger that is local to the smart utility meter; which is deemed extrasolution activity of receiving and transmitting data over a network and record keeping.  Notably, these elements are also deemed well-understood, routine, and conventional (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);” “Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);” and “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.”) (claim 12).  In addition, the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schiatti et al. (US 2017/0206522 A1) (hereinafter Schiatti), in view of Boaz (US 2007/0013547 A1) (hereinafter Boaz).

With respect to claim 1, Schiatti teaches:
Receiving a first transmission from a broker node (See at least paragraphs 4, 6, 8, 20, 21, 28, and 55-57 which describe a smart meter connecting to a distributed ledger network and receiving instructions from a node for actions).
Determining that the first transmission indicates a first update to a distributed ledger associated with the smart utility meter, the first update to the distributed ledger including an activity instruction for the smart utility meter (See at least paragraphs 4, 6, 8, 20, 21, 28, and 55-57 which describe a smart meter connecting to a distributed ledger network and receiving instructions from a node for actions, 
Performing an action based on the activity instruction (See at least paragraphs 4, 6, 8, 20, 21, 28, and 55-57 which describe a smart meter consuming and measuring an agreed upon energy supply from a supplier).
Sending, to the broker node, a second transmission indicating performance of the action by the smart utility meter, the second transmission causing the broker node to perform a second update to the distributed ledger (See at least paragraphs 4, 6, 8, 20, 29, 44, 49, 51, 52, 56, and 67 which describe a smart meter performing actions, and generating a result and description of said actions, wherein the description is recorded on a distributed ledger, and the ledger is updated based on the received description).

Schiatti discloses all of the limitations of claim 1 as stated above.  Schiatti does not explicitly disclose the following, however Boaz teaches:
Performing an action based on the activity instruction, wherein the activity instruction includes meter configuration data and the action includes at least one of: setting a data rate to be used by the smart utility meter or setting a signal strength to be used by the smart utility mete (See at least paragraphs 21, 22, 32, 33, and 35 which describe a computer controller setting the transmission power level setting for each meter, and the meters inbound and outbound sequence routes).


With respect to claim 2, the combination of Schiatti and Boaz discloses all of the limitations of claim 1 as stated above.  In addition, Schiatti teaches:
Updating an instance of a portion of the distributed ledger that is local to the smart utility meter to indicate that the first transmission was received; and updating the instance of the portion of the distributed ledger that is local to the smart utility meter to indicate performance of the action (See at least paragraph 8, 20, 51-53, and 67 which describe updating the ledger of the distributed ledger that is local to the meter and on the network with the transaction).

With respect to claim 3, Schiatti/Boaz discloses all of the limitations of claim 1 as stated above.  In addition, Schiatti teaches:
Wherein the activity instruction comprises a first activity instruction and the smart utility meter is further configured to determine that a second activity instruction has been updated to the distributed ledger, the second activity instruction comprising a rate contract having an address representing a location in the distributed ledger, at least one payee, and at least one payer, the rate contract specifying a bill rate based on at least one of: a time of day; a forward consumption of a resource; a reverse consumption of a resource; a peak demand; a power factor; a class of customer; or a type of payee (See at least paragraphs 4, 8, 20, 21, 29, 56, 57, and 62 which describe the contract instructions between a supplier and meter as including the payer (meter payment means), the payee (supplier), and the price of the energy supplied, wherein the price varies based on time of day and determined discounts).

With respect to claim 9, Schiatti/Boaz discloses all of the limitations of claim 1 as stated above.  In addition, Schiatti teaches:
Wherein the activity instruction comprises a first activity instruction and the smart utility meter is further configured to determine that a second activity instruction has been updated to the distributed ledger, the second activity instruction including a reference to at least one rate contract of multiple rate contracts stored in the distributed ledger and the action further comprises applying rules specified in the at least one rate contract (See at least paragraphs 4, 8, 20, 21, and 28 which 

With respect to claim 21, Schiatti/Boaz discloses all of the limitations of claim 1 as stated above.  In addition, Schiatti teaches:
Receiving a third transmission from the broker node; determining that the third transmission indicates a third update to the distributed ledger that is not associated with the smart utility meter; and ignoring the third transmission in response to determining that the third update is not associated with the smart utility meter (See at least paragraphs 4, 6, 8, 20, 21, 28, and 55-57 which describe a smart meter connecting to a distributed ledger network and receiving instructions from a node for actions, wherein the meter does not enact on instructions in the ledger that do not involve it).

Claims 5-8 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Schiatti and Boaz as applied to claim 1 as stated above, and further in view of Almeida Cavoto (US 2019/0353685 A1) (hereinafter Almeida Cavoto).

With respect to claim 5, Schiatti/Boaz discloses all of the limitations of claim 1 as stated above.  Schiatti and Boaz do not explicitly disclose the following, however Almeida Cavoto teaches:
Wherein the activity instruction comprises a first activity instruction and the smart utility meter is further configured to determine that a second activity instruction has 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of a computer controller setting the transmission power level setting for each meter, and the meters inbound and outbound sequence routes of Boaz, with the system and method of transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter of Almeida Cavoto.  By instructing a meter to receive funds from a user’s wallet, a system will predictably ensure that suppliers will receive payment for services rendered, such as providing energy to a meter node.

With respect to claim 6, Schiatti/Boaz/Almeida Cavoto discloses all of the limitations of claims 1 and 5 as stated above.  In addition, Almeida Cavoto teaches:
Determining an amount of a resource to be provided during a period of time; determining a value associated with the amount of the resource; determining that 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of a computer controller setting the transmission power level setting for each meter, and the meters inbound and outbound sequence routes of Boaz, with the system and method of transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter, and only providing power to a meter if the balance of the account is greater than the cost of the energy to be provided of Almeida Cavoto.  By only providing energy to a meter when the balance of an account is sufficient to cover the cost of the energy provided, a system will predictably guarantee that a supplier will be paid, and thus prevent theft or fraud.

 With respect to claim 7, Schiatti/Boaz/Almeida Cavoto discloses all of the limitations of claims 1, 5, and 6 as stated above.  In addition, Almeida Cavoto teaches:
Debiting the balance based on an amount of resource provided to the site and on a rate specified by a rate contract (See at least paragraphs 66, 68, and 71 which describe debiting an account of a user for the cost of the energy provided).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of a computer controller setting the transmission power level setting for each meter, and the meters inbound and outbound sequence routes of Boaz, with the system and method of transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter, and only providing power to a meter if the balance of the account is greater than the cost of the energy to be provided of Almeida Cavoto.  By debiting an account of a user for the energy provided, a system will predictably be completing a commercial interaction, which would be beneficial to a supplier for providing services.

With respect to claim 8, Schiatti/Boaz/Almeida Cavoto discloses all of the limitations of claims 1 and 5 as stated above.  In addition, Almeida Cavoto teaches:
Determining an amount of a resource to be provided during a period of time; determining a value associated with the amount of the resource; determining that the balance is less than the value associated with the amount of the resource; and refraining from providing the resource to a site associated with the user in response to determining that the balance is less than the value associated with the amount of the resource (See at least paragraphs 8-10, 47, 57-59, 63, 64, and 65 which describe determining an amount of resources that will be consumed, determining the balance of a user’s account, determining a cost of the energy to be provided, and providing energy if the balance is greater than the cost, or not providing the energy if the balance is less than the cost).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of a computer controller setting the transmission power level setting for each meter, and the meters inbound and outbound sequence routes of Boaz, with the system and method of transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter, and only providing power to a meter if the balance of the account is greater than the cost of the energy to be provided of Almeida Cavoto.  By only providing energy to a meter when the balance of an account is sufficient to cover the cost of the energy provided, a system will predictably guarantee that a supplier will be paid, and thus prevent theft or fraud.

With respect to claim 10, Schiatti/Boaz discloses all of the limitations of claim 1 as stated above.  Schiatti and Boaz do not explicitly disclose the following, however Almeida Cavoto teaches:
Wherein: the activity instruction comprises a first activity instruction and the smart utility meter is further configured to determine that a second activity instruction has been updated to the distributed ledger, the second activity instruction specifying a finite amount of a resource that the smart utility meter is permitted to provide to a user (See at least paragraphs 47, 57-59, 65, and 66 which describes a ledger informing a meter of the quantity of a resource that a supplier can provide them).
The action comprises: causing the resource to be provided to a site associated with the user; and ceasing to cause the resource to be provided to a site responsive to the finite amount of the resource being provided to the site (See at least paragraphs 8-10, 47, 57-59, 63, 64, 65, and 69 which describe providing energy to a meter in accordance to an agreed transaction, wherein the energy is ceased to be provided when the energy reaches the agreed quantity or the balance is depleted).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of a computer controller setting the transmission power level setting for each .

Claims 11, 12, 14, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schiatti, in view of Sheng et al. (US 2017/0228731 A1) (hereinafter Sheng), and further in view of Ishida (US 2015/0276431 A1) (hereinafter Ishida).

With respect to claim 11, Schiatti teaches:
At least one processor; and a memory storing instructions that cause the at least one processor to perform operations comprising: (See at least paragraphs 4, 6, 22, and 44-47 which describe a smart utility meter that comprises a processor, memory, and a communications module).
Performing an action (See at least paragraphs 4, 6, 8, 20, 29, 44, 49, 51, 52, 56, and 67 which describe a smart meter performing actions, such as booking a supplier of energy and measuring consumption).
Determining a result of the action (See at least paragraphs 4, 6, 8, 20, 29, 44, 49, 51, 52, 56, and 67 which describe a smart meter performing actions, and 
Generating a transaction summary including the result (See at least paragraphs 4, 6, 8, 20, 29, 44, 49, 51, 52, 56, and 67 which describe a smart meter performing actions, and generating a result and description of said actions, wherein the description is recorded on a distributed ledger).
Sending, to a broker node, a transmission including the transaction summary and indicating performance of the action, the transmission causing the broker node to perform an update to a distributed ledger (See at least paragraphs 4, 6, 8, 20, 29, 44, 49, 51, 52, 56, and 67 which describe a smart meter performing actions, and generating a result and description of said actions, wherein the description is recorded on a distributed ledger, and the ledger is updated based on the received description).

Schiatti discloses all of the limitations of claim 11 as stated above.  Schiatti does not explicitly disclose the following, however Sheng teaches:
Wherein the action includes scanning an identification tag located in proximity to the smart utility meter and performing validation of the identification tag (See at least paragraphs 99, 100, 124, 138, 143, and 167 which describe a meter reading an RFID tag in order to perform a verification of the user, wherein if the tag is not verified than not providing energy to the meter).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed 

The combination of Schiatti and Sheng discloses all of the limitations of claim 11 as stated above.  Schiatti and Sheng do not explicitly disclose the following, however Ishida teaches:
Determining a result of an action, the action including performing an installation location determination by scanning a fixed identification code located in proximity to the smart utility meter and performing validation of the fixed identification code to determine that the smart utility meter is at an expected location (See at least paragraphs 31-35, 46, 51-55, 59, 60, and 68 which describe installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, 

With respect to claim 12, the combination of Schiatti, Sheng, and Ishida discloses all of the limitations of claim 11 as stated above.  In addition, Schiatti teaches:
Wherein the transmission comprises a first transmission and the operations further comprise, prior to performing the action, receiving a second transmission from the broker node (See at least paragraphs 4, 6, 8, 21, 28, 49, 51-53, and 55 which describe a smart meter that receives a transmission from a node prior to performing a metering and consumption operation, wherein the transmission includes supplier files, and wherein the meter transmits a summary and payment after the transaction).
Determining that the second transmission indicates an update to the distributed ledger, the update to the distributed ledger including an activity instruction (See at least paragraphs 4, 6, 8, 21, 28, 49, 51-53, and 55 which describe a smart meter that receives a transmission from a node prior to performing a metering and 
Based at least in part on receiving the second transmission, updating an instance of a portion of the distributed ledger that is local to the smart utility meter, wherein performing the action is based at least in part on the activity instruction (See at least paragraph 8, 20, 51-53, and 67 which describe updating the ledger of the distributed ledger that is local to the meter and on the network with the transaction).

With respect to claim 14, Schiatti/Sheng/Ishida discloses all of the limitations of claim 11 as stated above.  In addition, Sheng teaches:
Wherein the fixed identification tag comprises a RFID tag, the validation includes performing a hash function to determine a unique identifier, and the result includes determining that the unique identifier is not associated with the smart utility meter (See at least paragraphs 99, 100, 124, 138, 143, and 167 which describe a meter reading an RFID tag in order to perform a verification of the user using a hash function, wherein if the tag is not verified than not providing energy to the meter).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of a meter reading an RFID tag in order to perform a verification of the user using a hash function, wherein if the tag is not verified than not providing energy to the meter 

With respect to claim 15, Schiatti/Sheng/Ishida discloses all of the limitations of claims 11 and 14 as stated above.  In addition, Sheng teaches:
Wherein the operations further comprise entering a disconnect mode in which a services switch of the smart utility meter is disconnected from providing a resource to a site in response to determining that the unique identifier is not associated with the smart utility meter (See at least paragraphs 99, 100, 124, 138, 143, and 167 which describe a meter reading an RFID tag in order to perform a verification of the user using a hash function, wherein if the tag is not verified than not providing energy to the meter).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of a meter reading an RFID tag in order to perform a verification of the user using 

With respect to claim 23, Schiatti/Sheng/Ishida discloses all of the limitations of claim 11 as stated above.  In addition, Ishida teaches:
Wherein performing the installation location determination comprises performing a hash function to determine a first unique identifier and determining that the first unique identifier matches a second unique identifier stored in the memory of the smart utility meter (See at least paragraphs 31-35, 46, 51-55, 59, 60, and 68 which describe installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and .

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schiatti, and further in view of Stoker et al. (US 2019/0393722 A1) (hereinafter Stoker).

With respect to claim 16, Schiatti teaches:
A plurality of broker nodes, each broker node including a broker node distributed ledger that is applicable to the respective broker node (See at least paragraphs 4, 6, 8, 20, 21, 28, and 49 which describe a distributed network node nodes, wherein each node includes a copy of the ledger or only part of information in the ledger, and each node acts to broker transactions and validate transactions).
A plurality of smart utility meters configured to (See at least paragraphs 4, 6, 8, 20, 21, 28, and 55-57 which describe a network with smart meters connecting to a distributed ledger network and receiving instructions from a node for actions).
Receive a first transmission including an activity instruction from the plurality of broker nodes  (See at least paragraphs 4, 6, 8, 20, 21, 28, and 55-57 which describe a network with smart meters connecting to a distributed ledger network and receiving instructions from a node for actions).
Perform an action based on the activity instruction (See at least paragraphs 4, 6, 8, 20, 21, 28, and 55-57 which describe a smart meter consuming and measuring an agreed upon energy supply from a supplier).
Send, to the plurality of broker nodes, a second transmission indicating performance of the action, the second transmission causing the plurality of broker nodes to perform a second update to their respective distributed ledger (See at least paragraphs 4, 6, 8, 20, 29, 44, 49, 51, 52, 56, and 67 which describe a smart meter performing actions, and generating a result and description of said actions, wherein the description is recorded on a distributed ledger, and the ledger is updated based on the received description).

Schiatti discloses all of the limitations of claim 16 as stated above.  Schiatti does not explicitly disclose the following, however Stoker teaches:
A master node including a master node distributed ledger, the master node configured to receive a customer transaction and to update the master node distributed ledger indicating occurrence of the customer transaction (See at least paragraph 189 which describes a distributed network of nodes, wherein the network elects a master node which can create blocks in the ledger as well as validate blocks in the ledger).
Wherein the master node comprises a cross-reference based distributed ledger including an index of cross-reference entries to multiple other distributed ledgers stored by at least one of the three hierarchal levels (See at least paragraph 189 which describes a distributed network of nodes, wherein the network elects a master node which can create blocks in the ledger as well as validate blocks in the ledger and the other nodes are used to validate the ledger stored within them).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of a distributed network of nodes, wherein the network includes a master node used to validate and create blocks on the ledger of Stoker.  By using a master node, a distributed ledger will predictably be able to control the security of validity of transactions.

With respect to claim 17, the combination of Schiatti/Stoker discloses all of the limitations of claim 16 as stated above.  In addition, Stoker teaches:
Wherein the broker node distributed ledger comprises a transaction based distributed ledger (See at least paragraph 189 which describes a distributed network of nodes, wherein the network elects a master node which can create blocks in the ledger as well as validate blocks in the ledger and the other nodes are used to validate the ledger stored within them).


With respect to claim 18, the combination of Schiatti/Stoker discloses all of the limitations of claim 16 as stated above.  In addition, Schiatti teaches:
Wherein each smart utility meter of the plurality of smart utility meters includes a smart utility meter distributed ledger comprised of an instance of a portion of the broker node distributed ledger that is applicable to the respective smart utility meter (See at least paragraphs 4, 6, 8, 20, and 21 which describe the smart meters as acting as nodes on the network and storing a portion of the distributed ledger).

With respect to claim 20, the combination of Schiatti/Stoker discloses all of the limitations of claim 16 as stated above.  In addition, Schiatti teaches:
Wherein the activity instruction comprises a at least one of a rate contract or meter configuration data (See at least paragraphs 4, 8, 20, 21, 29, 56, 57, and 62 which describe the contract instructions between a supplier and meter as including the .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schiatti and Stoker as applied to claims 16 and 18 as stated above, and further in view of Almeida Cavoto.

With respect to claim 19, Schiatti/Stoker discloses all of the limitations of claims 16 and 18 as stated above.  Schiatti and Stoker do not explicitly disclose the following, however Almeida Cavoto teaches:
Wherein the activity instruction comprises an instruction to update a balance associated with an account of a user associated with the smart utility meter (See at least paragraphs 64, 65, 68, and 71 which describe instructions transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of a distributed network of nodes, wherein the network elects a master node which can create blocks in the ledger as well as validate blocks in the ledger and the other nodes are used to validate the ledger stored within them of Stoker, with the system and method 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
28 July 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628